Name: Commission Decision (EU) 2019/540 of 26 March 2019 on the proposed citizens' initiative entitled Ã¢ #NewRightsNow Ã¢  Strengthening the rights of Ã¢ uberisedÃ¢  workersÃ¢ (notified under document C(2019) 2312)
 Type: Decision
 Subject Matter: labour law and labour relations;  personnel management and staff remuneration;  European construction;  labour market;  rights and freedoms;  parliament
 Date Published: 2019-04-02

 2.4.2019 EN Official Journal of the European Union L 93/16 COMMISSION DECISION (EU) 2019/540 of 26 March 2019 on the proposed citizens' initiative entitled #NewRightsNow  Strengthening the rights of uberised  workers (notified under document C(2019) 2312) (Only the French text is authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 211/2011 of the European Parliament and of the Council of 16 February 2011 on the citizens' initiative (1), and in particular Article 4 thereof, Whereas: (1) The subject-matter of the proposed citizens' initiative entitled #NewRightsNow  Strengthening the rights of uberised  workers refers to the following: Strengthening the rights of uberised  workers, in particular by obliging digital platforms to pay a guaranteed minimum income to self-employed  people who regularly work for them. (2) The objectives of the proposed citizens' initiative refer to the following: We would like to establish an obligation for digital platforms to pay a guaranteed minimum income to self-employed  people who regularly work for them. This social justice measure would safeguard and stabilise their income, and would specifically tackle job insecurity. More generally, we wish to strengthen the social rights of uberised  workers. (3) The Treaty on European Union (TEU) reinforces citizenship of the Union and enhances further the democratic functioning of the Union by providing, inter alia, that every citizen is to have the right to participate in the democratic life of the Union by way of a European citizens' initiative. (4) To this end, the procedures and conditions required for the citizens' initiative should be clear, simple, user-friendly and proportionate to the nature of the citizens' initiative so as to encourage participation by citizens and to make the Union more accessible. (5) Legal acts of the Union for the purpose of implementing the Treaties can be adopted for the coordination of the provisions laid down by law, regulation or administrative action in Member States concerning the taking-up and pursuit of activities as self-employed persons, on the basis of Articles 53(1) and 62 TFEU. (6) For these reasons, the proposed citizens' initiative does not manifestly fall outside the framework of the Commission's powers to submit a proposal for a legal act of the Union for the purpose of implementing the Treaties in accordance with Article 4(2)(b) of the Regulation. (7) Furthermore, the citizens' committee has been formed and the contact persons have been designated in accordance with Article 3(2) of the Regulation and the proposed citizens' initiative is neither manifestly abusive, frivolous or vexatious nor manifestly contrary to the values of the Union as set out in Article 2 TEU. (8) The proposed citizens' initiative entitled #NewRightsNow  Strengthening the rights of uberised  workers should therefore be registered, HAS ADOPTED THIS DECISION: Article 1 The proposed citizens' initiative entitled #NewRightsNow  Strengthening the rights of uberised  workers is hereby registered. Article 2 This Decision shall enter into force on 1 April 2019. Article 3 This Decision is addressed to the organisers (members of the citizens' committee) of the proposed citizens' initiative entitled #NewRightsNow  Strengthening the rights of uberised  workers, represented by Mr Atte Samuli OKSANEN and Ms Vasiliki TSIARA acting as contact persons. Done at Strasbourg, 26 March 2019. For the Commission Frans TIMMERMANS First Vice-President (1) OJ L 65, 11.3.2011, p. 1.